           Case 1:19-cv-02943-KBJ Document 8 Filed 03/25/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                              )
PERENCO ECUADOR LTD,                          )
                                              )
                       Plaintiff,             )
                                              )      Case No. 1:19-cv-02943-KBJ
                       v.                     )
                                              )
THE REPUBLIC OF ECUADOR                       )
                                              )
                       Defendant.             )
                                              )


                                    JOINT STATUS REPORT

               Pursuant to the Court’s minute order of December 26, 2019, Plaintiff Perenco

Ecuador Ltd. (“Perenco”) and Defendant Republic of Ecuador (“Ecuador,” and together with

Perenco, the “Parties”) submit this joint report on the status of the proceeding before the

committee (the “Committee”) constituted to resolve Ecuador’s application (the “Annulment

Application”) for annulment of the Award issued on September 27, 2019 under the Convention

for the Settlement of Investment Disputes between States and Nationals of Other States (the

“Award” and such proceeding, the “ICSID Annulment Proceeding”). Ecuador’s annulment

application included a request that the Committee stay enforcement of the Award pending its

decision on the Annulment Application.

               The Parties respectfully notify the Court that, following a hearing held on January

13, 2020, the Committee issued a decision on Ecuador’s application for a stay of enforcement of

the Award on February 21, 2020 (the “Stay Decision”). A copy of the Stay Decision is attached

to this Joint Status Report as Exhibit A.
            Case 1:19-cv-02943-KBJ Document 8 Filed 03/25/20 Page 2 of 3



               In the Stay Decision, the Committee provisionally continued the stay of

enforcement subject to the following conditions:

       a.      Respondent [Ecuador] is ordered to provide the ad hoc
               Committee, within 60 days following this decision, with a
               letter signed by Ecuador’s Minister of Finance or the official
               having full authority to bind Ecuador, committing to pay the
               Award unconditionally, voluntarily and in full, within 60 days
               after the Committee decides on the Application for Annulment,
               if the Application for Annulment were not to be upheld in full
               or in part, and attesting that such payment shall not be subject
               to any enforcement proceedings or to the intervention of
               Ecuador’s courts.

       b.      If Ecuador were not to provide the letter under ¶ 80(a) with a
               text in form and substance satisfactory to the Committee within
               60 days following the issuance of this decision, the stay shall
               be lifted if by such date, or at any time thereafter, Claimant
               [Perenco] has provided or provides the Committee with a letter
               signed by an officer having full authority to bind Perenco S.A.
               committing to unconditionally, voluntarily and in full
               reimburse Ecuador for any payments received under the
               Award, within 60 days after the Committee decides on the
               Application for Annulment, if the Application for Annulment
               were to be upheld in full or in part and attesting that such
               payment shall not be subject to any enforcement proceedings
               or court intervention.

Stay Decision ¶ 80 (Ex. A).

       Under the Stay Decision, the letter requested by the Committee from Ecuador is due on

or before April 21, 2020; as of the date of this Joint Status Report, Ecuador has not yet submitted

it. The ICSID Annulment Proceeding remains pending. Pursuant to the Committee’s procedural

order dated January 16, 2020, a hearing on Ecuador’s Annulment Application will be held on

January 12, 2021.




                                                 2
            Case 1:19-cv-02943-KBJ Document 8 Filed 03/25/20 Page 3 of 3




 Dated: March 25, 2020



/s/ Ada Fernandez Johnson                /s/ Alexandre de Gramont
Ada Fernandez Johnson                    Alexandre de Gramont
D.C. Bar No. 463296                      D.C. Bar No. 430640
Debevoise & Plimpton LLP                 Dechert LLP
801 Pennsylvania Avenue, N.W.            1900 K Street, N.W.
Suite 500                                Washington, DC 20006
Washington, DC 20004                     alex.degramont@dechert.com
afjohnson@debevoise.com                  Ph: (202) 261-3300
Ph: (202) 383-8000
                                         Attorneys for Defendant
Attorneys for Plaintiff                  Republic of Ecuador
Perenco Ecuador Ltd.




                                         3
